DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 25 June 2019. As directed by the amendment claims 1-9 and 20 have been cancelled. Thus, claims 10-19 are presently pending in this application.

Priority
A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The instant application, which has a filing date on or after March 16, 2013, the application claims priority to Application No. 14/454,000 filed on 08/07/2014. A review of the 
	Accordingly, claims 10-19 are not entitled to the benefit of the prior applications.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-13 and 19 are objected to because of the following informalities: 
In claim 10, line 5 “one or more of the approved radiation therapy contours” should read --the one or more approved radiation therapy contours--;
In claim 10, line 10 “the contouring error” should read --a contouring error--;
In claim 11, lines 1-2 “the attribute of the set of one or more of the approved radiation therapy contours” should read --the attribute of the one or more approved radiation therapy contours--;
In claims 12 and 13 “ interface, or, using” should read --interface or using--;
In claim 13, line 3 “presenting the differences” should read --presenting differences--;
In claim 19 “the set of one or more approved radiation therapy contours” should read -the one or more approved radiation therapy contours.--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the accuracy of delineated contours" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "a set of one or more approved radiation therapy contours" renders the claim indefinite because it is unclear how there can be a set of one approved therapy contour. It appears the rejection can be overcome by amending the limitation to recite --one or more approved radiation therapy contours--.
Claim 13 recites the limitation "the patient contours" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the geometric attribute distribution models" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14 is rendered indefinite because it is unclear if the at least one interstructural geometric attribute distribution model and the at least one intrastructural 
Claims 11, 12 and 15-19 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Udupa et al. (US 2017/0091574 A1; cited by Applicant on IDS dated 06/25/2019) (Udupa).
Referring to claim 10: Udupa teaches a method for validating the accuracy of delineated contours in computerized imaging (see paragraph [0064] and figure 1), comprising: retrieving a set of one or more approved radiation therapy contours (see paragraphs [0069] and [0167]-[0169]); retrieving a contour to be evaluated (see paragraphs [0102], [0142] and [0167]-[0169]); calculating an attribute of one or more of the approved radiation therapy contours (see paragraphs [0071]-[0072] and [0169]-[0170]); constructing at least one attribute distribution model using machine learning (see paragraphs [0067], [0169] and [0171]); calculating an attribute based on the contour to be evaluated (see paragraphs [0102], [0142] and [0167]-[0169]); and detecting the contouring error by fitting the attributes of the contour to be evaluated against the at least one attribute distribution model (see paragraphs [0120] and [0173]-[0176]).

Referring to claim 11: Udupa further teaches the attribute of the set of one or more of the approved radiation therapy contours is a geometric attribute (see paragraphs [0071]-[0072] and [0169]-[0170]), and the at least one attribute distribution model is a geometric attribute distribution model (see paragraphs [0067], [0169] and [0171]).
	Referring to claims 12 and 13: Udupa further teaches visualizing the contouring error by a graphical user interface, or, using graphics techniques to present the differences between the patient contours and the geometric attribute distribution models (see paragraphs [0173]-[0179]).
	Referring to claim 14: Udupa further teaches constructing at least one attribute distribution model using machine learning comprises constructing at least one interstructural geometric attribute distribution model and at least one intrastructural geometric attribute distribution model (see paragraphs [0067], [0169] and [0171]).
Referring to claims 15 and 16: Udupa further teaches generating an error report based on the contouring error (see paragraphs [0120], [0143] and [0173]-[0179]) and is fully capable of transmitting the error report over a computer network (see paragraph [0201]).
Referring to claims 17 and 18: Udupa further teaches the contour to be evaluated being fully capable of corresponding to a patient receiving adaptive radiation therapy or a patient receiving on-line adaptive radiation therapy.
Referring to claim 19: Udupa further teaches adding the contour to be evaluated to the set of one or more approved radiation therapy contours (see paragraphs [0069] and [0167]-[0169]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791